Title: Thomas Jefferson’s Statement of Taxable Property in Albemarle County, 1 February 1818
From: Jefferson, Thomas
To: 


                    
                         
              
                    
                    A list of the taxable property of the subscriber in Albemarle Feb. 1. 1818.4896⅓ acres of land.
                    2. white tythes to wit E. Bacon and myself.
                    
                        
                            48. 
                            slaves 
                            of 16. and upwards.
                        
                        
                            7. 
                            do
                            of 12. and not 16.
                        
                    
                    15. horses and mules
                    1. gigg. and 1. 4. wheeled carriage
                    Th: Jefferson
                